Citation Nr: 0119407	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-21 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Oakland, California, Regional Office of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 50 percent disability rating effective 
June 1, 1998.  A notice of disagreement was received in 
December 1998, a statement of the case was issued in February 
1999, and a substantive appeal was received in October 1999.

In a rating decision dated March 2000, the RO assigned a 
temporary 100 percent disability rating from August 1999 to 
October 1999, to reflect the veteran's admission into a 
treatment program for his PTSD.  The 50 percent rating 
resumed effective in October 1999.

The veteran also filed a claim for total disability for a 
total disability rating based on individual unemployability 
due his service-connected disability.  A rating decision 
denying that claim was issued in July 2000, but no notice of 
disagreement has been received.  The issue is therefore not 
before the Board.


FINDINGS OF FACT

The veteran's service-connected PTSD is manifested by 
depression, flattened affect, sleep disturbances with 
nightmares, irritability, hypervigilance and anxiety 
resulting in no more than occupational and social impairment 
with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, including § 4.7 and 
Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes two 
VA examination reports, as well as VA outpatient records and 
a private examination report.  Significantly, no additional 
pertinent evidence has been identified by the veteran.  The 
Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a greater disability 
rating for PTSD.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and other communications have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board, 
therefore, finds that the notice requirements of the new law 
have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where the issue 
involves the assignment of an initial rating for a disability 
following the initial award of service connection for that 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126.  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under this 
Code, a 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. 

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

A VA progress note dated in May 1998 shows that the veteran 
presented with complaints of being depressed over the 
previous four or five years.  He worked as a radio disc 
jockey and officiated at sports events.  He reported poor 
sleep and a recent separation from his third wife.  The 
veteran claimed to have nightmares and intrusive thoughts 
about Vietnam.  He complained of recent problems at work with 
new ownership.  Suicidal ideation was denied.  The examiner 
observed the veteran to be depressed, preoccupied, and 
somewhat scattered and tangential in his speech.  He appeared 
fully oriented and judgment and insight were deemed fair.  
Thought processes were described as rumative and tangential.  
No delusions or hallucinations were reported.  The diagnosis 
was depression, not otherwise specified, and PTSD, delayed 
onset.  Time off from work was recommended, and medication 
was prescribed.

VA treatment records from May 1998 to July 1998 reveal that 
the veteran lost his job in May 1998.  He had dreams related 
to his military service.  Sleep was variable, and the veteran 
reported being active, although not working.  Passive 
suicidal ideation was observed.  An assessment of major 
depression, single, moderate, and PTSD was made.

On VA examination in October 1998, the veteran complained of 
losing his job, problems with relationships, a lack of close 
friends, very poor sleep, recurring dreams about Vietnam, 
hypervigilance, and discomfort in crowds.  Suicidal ideation 
was denied.  The examiner noted the veteran to be anxious, 
with blunted affect.  Speech was spontaneous and normal in 
tone, volume, and rate.  Thought processes appeared goal 
directed and without loosening of association or flights of 
ideation.  The veteran was not delusional.  Insight and 
judgment were rated as fair.  Short and long term memory were 
grossly intact, and the veteran was fully oriented.  PTSD was 
diagnosed, and a Global Assessment of Functioning (GAF) score 
of 50 was assigned.  The doctor described the GAF score as 
reflecting severe symptoms or serious impairment in social, 
occupational or school functioning.

The veteran was hospitalized at a VA facility in August 1999 
for treatment of PTSD.  At admission, the veteran reported 
increasing sleep disturbances and isolative behavior.  He was 
described as fully oriented and pleasant, cooperative, and 
non-guarded.  Affect was stoic, with good insight and 
judgment.  A GAF score of 55/60 was assigned.  Progress notes 
related the veteran's trouble sleeping to medication, which 
he had not been taking.  His sleep improved over the course 
of the hospitalization.  At discharge, the veteran was 
described as reporting and displaying symptoms of PTSD which 
severely affected his social and occupational functioning.  
These included dreams, avoidance of people, places and 
activities which reminded him of trauma, sleep difficulty, 
irritability, hypervigilance, detachment and estrangement 
from others, and difficulty concentrating.   A GAF score of 
55 was assigned at discharge.

A private psychological evaluation was conducted in November 
1999.  The veteran reported depression, anxiety, exaggerated 
startle response, sleep disturbance with nightmares and 
flashbacks, avoidance of groups, and an inability to trust.  
The doctor described the veteran's mood as slightly avoidant 
and guarded, but becoming more engaging and cooperative.  
Thought processes appeared clear, lineal, and logical with no 
overt psychotic symptoms.  The doctor diagnosed PTSD, and 
found that the disorder severely impaired the veteran's 
social and vocational functioning. A GAF score of 45 at the 
interview was assigned.  The examiner opined that the veteran 
was unable to obtain or retain employment.  

Another VA examination was conducted in May 2000.  The 
veteran had been out of work for 2 years, and was depressed 
and angry at losing his radio broadcasting position; 
depression and anger continued to be problems.  He claimed 
his condition had been worsening since 1998.  The veteran 
complained of lethargy and a lack of motivation.  He had 
marital problems and anxiety in crowds.  Irritability and 
impatience were complained of, and sleep patterns were 
disturbed.  The veteran reported that he had two close 
friends he saw frequently, and that he had a close 
relationship with his family.  The examiner found the veteran 
to be oriented, and his affect showed a wide range, from 
serious and sober to jocular.  There was no blunting or 
flatness observed.  Thoughts appeared logical and speech was 
normal.  No confusion or lack of concentration was seen.  The 
doctor diagnosed PTSD, and assigned a GAF score of 55.  The 
impairment was rated as moderate, as the veteran was not 
completely socially isolated, and could perform some work by 
his own admission for short periods.

The above-cited items of evidence make it clear that the 
veteran suffers from significant PTSD symptomatology.  The 
record shows disturbed sleep patterns and nightmares related 
to his experiences in Vietnam.  Anger and depression recur 
with fair frequency.  Impairment of social and occupational 
functioning is moderate to severe according to the examining 
physicians.  However, the evidence shows that the veteran's 
current disability picture is contemplated by the existing 50 
percent rating.  In this regard, the blunted affect, 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships are expressly provided for under the criteria 
for a 50 percent rating.  

The record simply does not show that the criteria listed for 
a 70 percent rating have been met.  There is no persuasive 
evidence of suicidal ideation or obsessional rituals.  There 
is also no persuasive evidence of near-continuous panic or 
depression which affects his ability to function 
independently.  While the record includes some references to 
anger which may equate to impaired impulse control, there is 
no spatial disorientation.  There is also no evidence of 
neglect of personal appearance or hygiene.  

The Board also notes that GAF scores of 45 to 55 have been 
reported.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) (DSM-IV).  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  The veteran's reported scores indicate moderate to 
serious impairment.  However, the Board believes that these 
GAF scores, when viewed in conjunction with the reported 
symptomatology, to not warrant a rating in excess of the 
current 50 percent.  

The most recent examination noted no outward or objective 
signs of a mood disturbance, and noted that he did have 
several close relationships with other people.  Progress 
notes during his hospital stay in August 1999 also indicated 
that the veteran interacted well socially.  There has been no 
neglect of hygiene noted, nor has the veteran demonstrated 
illogical, irrelevant, or obscure thoughts or speech.  Only 
the May 1998 examination noted him to be tangential in his 
thought process; three subsequent examinations and outpatient 
records do not make that observation, and in fact contradict 
it.  

At this point, the Board acknowledges the veteran's 
contention that his PTSD results in "severe" social and 
industrial impairment.  The Board also notes the opinion of 
the private examiner in November 1999 to the effect that the 
veteran was demonstrably unable to obtain or retain 
employment.  Under the rating criteria in effect prior to 
November 7, 1996, severe social and industrial impairment was 
listed under the criteria for a 70 percent rating.  The 
November 1999 examiner's language also appears to track the 
criteria for a 100 percent schedular rating under the pre-
November 7, 1996, rating criteria.  However, the veteran's 
claim was filed in June 1998, and the old rating criteria do 
not apply.  The Board is obligated to apply the current 
rating criteria, and for the reasons set forth above, the 
Board finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 50 percent at this time. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

